ITEMID: 001-4737
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: OMAR v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, who qualified as a doctor in Cairo, worked as a general practitioner (“GP”) in Hampstead, London from 1978 until the events described below. In the second half of 1994 he developed a depressive illness as a result of financial pressures.
On 2 June 1995 an incident occurred when a patient, Ms H, then aged 27, was consulting the applicant at his surgery. The applicant had been treating Ms H for, inter alia, pelvic infection, irritable bowel syndrome and lower back pain, and on the day in question examined her internally and asked her to perform a back exercise on the floor (referred to by Ms H as “the cat”). On 3 or 4 June 1995 Ms H complained to the police that the applicant had indecently assaulted her during a consultation at his surgery on 2 June 1995, and on a number of other occasions over the preceding four years. She alleged, inter alia, that on 2 June 1995 the applicant had conducted an improper examination on the couch, inserting his fingers into her anus and vagina simultaneously while pressing his erection against her, and that he had rubbed her vagina while she, naked from the waist down, was carrying out the “cat” exercise on the floor. On 16 June 1995 Ms H, wearing a concealed tape recorder fitted by the police, visited the applicant and complained about the incident in question. The relevant parts of the transcript of the tape recording of this conversation read as follow:
“O: ... Are you coming just for a check-up or there's a new problem you want to tell me about?
H: Erm I've come to ask you erm a few questions.
O: Surely.
H: Erm it's about my internal examinations.
O: Mm.
H: Erm when you, I like feel a bit funny about when you do them. Erm you do the front and then you do the back,
O: Mm.
H: and then sometimes you do the front as well and I feel like it's causing me to -
O: Infection.
H: Yeah.
O: No, doesn't because I use different fingers to start with. [Further discussion about likelihood of examinations causing infection]
